Citation Nr: 0723380	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for shotgun pellet 
wounds to the left shoulder, moderate injury of Muscle Group 
(MG) VI with retained foreign body (RFB), currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2005, the veteran testified via video conference from 
the RO before the undersigned in Washington, D.C.

The veteran has raised the issues of a total disability 
rating based on individual unemployability (TDIU) as well as 
service connection for hypertension to include on a secondary 
basis, service connection for post-traumatic stress disorder 
(PTSD) and service connection for major depression.  The 
veteran also referred to various symptoms, but they are 
considered in conjunction with his current increased rating 
claim for anxiety neurosis and left shoulder disabilities.  
The Board refers the newly raised issues to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is productive 
of occupational and social impairment with reduced 
reliability and productivity, but is not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

2.  The veteran's gunshot wound to the left shoulder is 
manifested by no more than moderate disability to MG VI.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
generalized anxiety disorder are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9400 (2006).

2.  The criteria for a rating in excess of 10 percent for 
shotgun pellet wounds to the left shoulder, moderate injury 
of MG VI with RFB, are not met. 38 C.F.R. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The veteran's service medical records as well as VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran submitted additional 
evidence at his hearing, but waived the right to initial RO 
review of this evidence.  The claimant was also afforded VA 
examinations in February 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's left shoulder disability, there is no question as 
to an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board has assigned a higher rating for 
generalized anxiety disorder for the entire appeal period 
which will be implemented by the RO.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.


Anxiety Neurosis

In a December 1972 rating decision, service connection was 
granted for anxiety neurosis and a non-compensable rating was 
assigned under Diagnostic Code 9400.  

In November 2003, correspondence was received from the 
veteran in which he requested an increased rating.  

November 2003 VA outpatient records revealed that the veteran 
had depression, suicidal ideation, and homicidal ideation.  

In conjunction with his claim, the veteran was afforded a VA 
examination in February 2004.  At that time, the veteran 
reported that he lived with his wife and his daughter.  He 
had been married for 11 years, but his marital relationship 
was strained due to his inability to find employment as well 
as his sleep problems.  The veteran related that he had 
previously been employed in the social work industry.  He 
indicated that he did not know if he was employable.  The 
veteran was not taking psychiatric medication due to liver 
problems.  

On examination, the veteran appeared neatly dressed and 
groomed.  Mental status examination revealed that veteran was 
alert, fully oriented and adequately objected related.  The 
veteran was an excellent historian and was quite perceptive 
and insightful which reportedly was not surprising given a 
background in social work.  His speech was normal in rate, 
flow, and intensity.  His verbalizations revealed logical 
thought processes, intact critical judgment, and grossly 
unimpaired memory.  The veteran exhibited neither a formal 
thought disorder nor delusional beliefs.  He did not have 
auditory or visual hallucinations.  The veteran's mood was at 
once anxious and dysphoric; his range of affect was 
constricted.  He avowed of an ever-present feeling of 
impending doom or crisis without being able to articulate 
what the object of his extreme apprehension was; he reported 
suicidal thought of drowning or hanging, but had no plan or 
intent.  There was no homicidal ideation.  The veteran felt 
perpetually amotivated, lethargic, and de-energized.  The 
constant apprehension experienced by the veteran prevented 
him from concentrating and maintaining attentional focus for 
extended periods of time.  The veteran's sleep pattern was 
characterized by frequent night awakenings; he reported bad 
dreams and nightmares which occurred 3 to4 times per week.  
The dreams always ended with the veteran being shot.  At 
times, the dreams were of actual events that the veteran 
experienced in Vietnam.  At other time, they were 
conglomerations of various events, both real and imagined.  
The veteran reported a sense of feeling constantly on edge 
and presented a global, disproportionate startle response to 
unanticipated loud noises or fast movements in his 
environment.  The diagnosis was generalized anxiety disorder.  
His global assessment of functioning was 50.  

In February 2005, the veteran was again seen by VA for 
psychiatric complaints.  The veteran complained of having 
depression, crying spells, feeling isolated, and nightmares 
which appeared to be worsening.  The veteran indicated that 
he could not sleep longer than 3 hours.  He had decreased 
interest in activities, variable eating patterns, and 
suicidal thoughts of driving his car off of a cliff although 
he would not do this because he did not want to leave his 
family.  The veteran related that his crying spells occurred 
once every other week.  His relationship with his wife was 
strained.  His nightmares consistent of shrapnel and grenades 
exploding.  He exhibited increased sensitivity to loud noises 
while he was awake.  The veteran did not take medication for 
his psychiatric disability because his hepatitis C might 
worsen with the medications.  He had no motivation for sexual 
activities.  The veteran indicated that he worked for over 15 
years as a social worker in an administrative position.  He 
was fired 2.5 years ago due to a conflict of interest with 
his supervisor.  He felt like a loser because he should never 
have worked with such an unprofessional individual like his 
supervisor.  The veteran stated that he enjoyed leisure 
activities such as watching movies, theatre productions, 
musical instruments, golf, meditation, traveling, writing, 
basketball, museums, playing chess, playing with kids, 
listening to music, and computers.  The veteran indicated 
that he was religious.  

Mental status examination revealed that the veteran was 
alert, attentive, and oriented times three.  He was 
cooperative and reasonable, although guarded.  His speech was 
of normal rate and rhythm.  His language was intact.  His 
mood was euthymic.  He had no hallucination or illusions.  
His thought process and association was normal and coherent.  
He had no unusual thought content.  He had suicidal ideation 
which was active with a plan.  His insight and judgment were 
good.  His memory was intact.  His fund of knowledge was 
average.  

The diagnoses were major depression and PTSD with obsessive-
compulsive personality traits.  His PTSD problems were 
depression and nightmares.  His depression problems were 
anhedonia, lack of interest, low motivation, sleep 
disturbance, and suicidal ideation.  His GAF was 55.  

The veteran was seen again in June 2005.  At that time, he 
reported that he was sleeping a maximum of 4 hours per night.  
He was still bothered by nightmares and the slightest noise.  
Mental status examination revealed that the veteran was 
neatly and appropriately groomed and dressed.  His behavior 
was pleasant and cooperative.  His affect was depressed.  His 
speech was logical, coherent, and goal directed.  His mood 
was depressed and dysthymic.  His thought content was 
logical, coherent, and goal directed.  He denied 
hallucinations.  He was cognitively alert and oriented to 
person, place, and time.  He denied suicidal ideation or 
plan.  The assessment was PTSD.  

At his personal hearing, the veteran indicated that he was 
unemployable.  He had memory loss and would forget things 
unless he wrote them down and referred to them.  He 
experienced panic attacks 2-3 times per week.  He had 
thoughts of suicide.  He had a strained marriage and no close 
relationships with others.  He reported depression, insomnia, 
and nightmares.  In addition, he had angry outbursts.  The 
veteran submitted a letter from his wife in which she 
indicated that the veteran was unable to interact with people 
without feeling threatened when out in public.  He had become 
difficult to communicate with and appeared on edge when he 
was away from home.  The veteran had nightmares and would act 
like he had a weapon in his hand during his sleep.  She 
related that she had not slept in their bed or had marital 
relations in years.  In addition, loud noises made the 
veteran jump.  He did not like being around a lot of people.  
He was not able to work a full time job and did not take 
medications due to his liver condition.  The veteran's wife 
related that their 5 year old would shake with fear when she 
heard her father shout and their older daughter refused to 
return home after college due to his behavior.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9400 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Although the veteran has been diagnosed as having PTSD and 
major depression, the veteran has symptoms which are 
associated with those disorders as well as generalized 
anxiety disorder, his service-connected disability.  VA 
adjudicators must be able to clinically distinguish by 
competent medical opinion the extent of his functional 
impairment that is attributable to his generalized anxiety 
disorder from that which is due to factors of nonservice-
connected disabilities.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The Board cannot make such a distinction 
here; thus, all symptoms will be considered in rating the 
veteran's generalized anxiety disorder.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  In this case, the 
veteran's GAF scores have range from moderate to serious.  

The veteran has been assigned a 30 percent rating for 
generalized anxiety disorder.  The veteran meets the criteria 
for a 50 percent rating, but not higher.  The veteran's 
generalized anxiety disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity.  The veteran's generalized anxiety disorder is  
not productive of occupational and social impairment, with 
deficiencies in most areas.  

The veteran has depressed affect.  His speech is normal.  The 
veteran has panic attacks which occur several times per week.  
The veteran reports some memory impairment.  His judgment is 
not impaired.  His abstract thinking is not impaired.  He has 
disturbances of motivation and mood.  The veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  He was terminated from work due to a 
conflict with his supervisor.  His relationship with his wife 
and older daughter are strained.  Although all of the 
criteria are not met, the totality of the evidence 
establishes that overall the criteria for a 50 percent rating 
are met.  

However, the criteria for a 70 percent rating are not met.  
The veteran has some suicidal ideation, but no intent due to 
his desire not to leave his family.  He reported homicidal 
ideation in November 2003, but not since that time.  The 
veteran does not engage in obsessional rituals.  The 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  As noted, his speech is normal.  While the 
veteran has some panic attacks, they are not near-continuous.  
While the veteran has depression, it is not to the extent 
that he is unable to function independently.  The veteran 
described some angry outburst, but there is no record of 
impaired impulse control.  He does not exhibit any violent 
behavior.  There is no evidence of spatial disorientation.  
The veteran does not have neglect of personal appearance and 
hygiene.  On all evaluations, he appeared clean and 
appropriately dressed.  

The veteran has some difficulty adapting to work and in 
social situations, as noted.  However, difficulty in 
establishing and maintaining effective work and social 
relationships is contemplated within a 50 percent rating.  He 
is not unable to maintain a relationship.  The veteran is 
married.  His relationship with his wife is strained.  
However, his relationship with her and his young daughter 
prevent him from taking any suicidal action.  The Board 
recognizes that the veteran has been unemployed and his claim 
for TDIU has been referred to the RO.  However, despite his 
lack of motivation and other factors, he has maintained a 
varied interest in leisure activities of both solitary nature 
as well as activities where he would be around and interact 
with others.  As such, he does not have deficiencies in most 
areas.  Accordingly, the Board concludes that overall, the 
criteria for a 70 percent rating is not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 50 percent rating in this case for generalized 
anxiety disorder.  




Left Shoulder

During service, in August 1970, the veteran was with a  
friend when a shotgun went off and 2 pellets struck his left 
shoulder and right thigh.  Physical examination revealed a 
small penetrating lesion to the left shoulder with a .5 
centimeter entrance wound in the left upper arm.  There was 
limitation of motion in the left upper arm/shoulder.  The 
impression was shotgun wounds.  X-rays revealed a pellet 
fragment which was approximately 1 centimeter and adjacent to 
the humerus.  It was noted that the wound had been debrided 
and sutured.  Pain was subsequently noted in the left deltoid 
area.  He had full range of motion within several weeks and 
his deep tendon reflexes were intact.  There was tenderness 
to pressure over the deltoid area, but no radiation.  There 
was no swelling, redness or heat.  In January 1971, the 
veteran reported that he had sensory loss in his left hand.  
Objectively, there was no atrophy or sensory changes.  In 
February 1971, an examiner stated that he could not find any 
evidence of nerve injury.  In August 1971, examination was 
normal with no weakness.  A month later, in September 1971, 
the veteran continued to report shoulder pain and described 
what sounded like paresthesias along the radial nerve.  In 
October 1971, it was noted that there was full range of 
motion, no loss of sensory function, and no loss of motor 
function.  The pain was subjective.  In November 1971, the 
diagnosis was traumatic bursitis of the left shoulder.  

On the January 1972 separation examination, it was noted that 
the veteran had a painful left shoulder due to a gunshot 
wound which had been diagnosed as traumatic bursitis.  
Currently, it was not disabling and there were no 
complications or sequelae.  

In a December 1972 rating decision, service connection was 
granted for a scar of the gunshot wound to the left shoulder 
which was well-healed with RFB.  The assigned rating was non-
compensable.  The rating was based on a February 1972 VA 
examination.  That examination revealed atrophy of the arm, 
but it was related to the veteran's having recently been in a 
cast for an unrelated fracture of the wrist.  The veteran was 
able to perform range of motion exercises of the left 
shoulder with no difficulty.  The only residual that the 
examiner could find was the scar which was a 1.5 by .75 inch 
well-healed scar which represented where the veteran's skin 
was penetrated.  Thereafter, the veteran continued to 
complain of left shoulder pain.  

In January 1978, the veteran was afforded another VA 
examination.  At that time, he reported having constant left 
arm/shoulder pain.  Physical examination revealed a 1 by 1.5 
inch puckered scar at the medial aspect of the triceps, upper 
1/3 of the left arm.  There was full range of motion of the 
left shoulder with normal muscle function.  The testing was 
otherwise negative.  X-rays showed the RFB.  

In a September 1978 rating decision, the RO assigned a 10 
percent rating for moderate muscle injury to MG VI with RFB, 
dated from the date of claim.  It was essentially indicated 
that the veteran should have been rated based on muscle 
injury.  

In correspondence received in November 2003, the veteran 
stated that he wanted an increased rating.  November 2003 VA 
outpatient records noted complaints of left shoulder pain.  

In conjunction with his claim, the veteran was afforded a VA 
examination in February 2004.  At that time, the veteran 
reported that he had occasional nagging pain in his left 
shoulder.  He had painful motion, but it was not very severe.  
The intensity was 3/10.  There was no history of instability 
or giving way or of subluxation or dislocation of the left 
shoulder joint.  The veteran reported that sometimes his arm 
felt weak.  He did not have flare-ups of pain, the pain was 
stable.  It was noted that the veteran was right-handed.  
Physical examination revealed that the contour was normal 
without any muscle atrophy or any deformity.  There was a 
scar measuring about 1 inch by 1/2 inch over the anterior part 
of the proximal upper arm just below the shoulder level.  The 
scar was skin deep, pale looking, without adhesion or 
tenderness.  The surface was fairly smooth.  Neurovascular 
status was not involved and there was no evidence of tissue 
loss.  Range of motion of the shoulder actively revealed 
abduction to 160 degrees with complaint of pain.  The veteran 
was able to forward flex to 100 degrees, externally rotate to 
65 degrees, and internally rotate to 70 degrees.  Passively, 
the range of motion was abduction to 165 degrees with 
complaints of pain, forward flexion to 100 degrees, external 
rotation to 65 degrees, and internal rotation to 70 degrees.  
The veteran complained of pain in the shoulder at about 100 
degrees of abduction and he did not complain of pain when the 
arm was by his side.  There was no indication of any further 
loss of function due to pain, fatigue, weakness, or lack of 
endurance.  There were no flare-ups or significant objective 
evidence of painful motion such as edema, effusion, or 
instability.  There was, however, some tenderness over the 
anterior part of the shoulder.  There was no ankylosis.  X-
rays revealed RFB in the soft tissue at the proximal humeral 
area.  Otherwise, they were normal.  The diagnosis was 
history of gunshot injury to the left shoulder with residual 
scar over the proximal upper arm and some limitation of the 
shoulder joint without any arthritis.  

At this personal hearing, the veteran testified that he had 
chronic pain in his left shoulder with weakness and a burning 
sensation in the area of his scar.  

Under 38 C.F.R. § 4.56, which governs the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The veteran's inservice gunshot wound was debrided.  Thus, he 
had a moderate disability.  See 38 C.F.R. § 4.56 (d)(2).

Diagnostic Code 5306 pertains to impairment of MG VI, which 
includes the triceps muscles and provides a noncompensable 
evaluation for "slight" muscle disability of either the 
dominant or non-dominant side of the body.  A 10 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side.  A 20 percent 
evaluation is warranted for "moderately severe" muscle 
disability of the non-dominant side.  A 30 percent is 
assigned for "moderately severe" muscle disability of the 
dominant side or "severe" muscle disability of the non-
dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  See 38 
C.F.R. § 4.73, Diagnostic Code 5306.

Limitation of motion associated with a disability is 
accounted for under these diagnostic criteria, as set forth 
at 38 C.F.R. § 4.56(d).  

In considering the veteran's gunshot wound under the 
applicable criteria, a through and through injury to the 
muscle warrants at least a rating for moderate disability of 
the muscle.  The veteran did not have a through and through 
wound, however, as noted, his wound was debrided.  There was 
no indication of muscle damage at the time of this initial 
gunshot wound injury and there is no current evidence muscle 
loss.  However, based on the initial injury, the veteran's 
gunshot wound would be at least a moderate disability which 
warrants a 10 percent rating, as is currently assigned, and 
was previously noted. 

Although the veteran complained of nerve damage in service, 
evaluation during service for such was negative and no nerve 
damage has been shown since.  By the time he was separated 
from service, the sole objective residual was the scar.  
Subjectively, the veteran complained of pain.  Currently, the 
veteran has some limitation of motion.  The veteran still 
subjectively complains of pain and weakness.  Pain was 
demonstrated on range of motion exercises, but not when the 
left arm was at rest.  Although the veteran reported that he 
has a burning sensation in the area of the scar, on 
examination, the scar was not shown to be tender or otherwise 
symptomatic.  There was in fact no tenderness or adhesions.  
It was only skin deep and there was no tissue loss.  

In order for a higher rating to be warranted, the evidence 
would have to show indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  This is not the case here.  
The veteran does not exhibit the required symptoms for 
moderately severe muscle injury. 

The Board has also considered other diagnostic codes.  The 
rating schedule provides a rating of 20 percent where arm 
motion is limited to midway between the side and shoulder 
level for the minor arm.  See 38 C.F.R. § 4.71a (2006).  In 
this case, the veteran's motion left arm exceeds motion 
limited to midway between the side and shoulder level.  Thus, 
a higher rating is not warranted on that basis. Since the 
veteran also does not have ankylosis or impairment of the 
left shoulder consistent with the criteria pertaining to 
Diagnostic Codes 5200-5203, they are not for application.  
See 38 C.F.R. § 4.71a (2006).  Likewise, as the veteran's 
scar is not tender or painful, is stable, and is located in a 
small area, a higher rating based on the scar is not 
warranted under the criteria pertaining to Diagnostic Codes 
7800-7805.  See 38 C.F.R. § 4.118 (2006).

In reaching these conclusions, the Board notes that VA 
regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.  While the veteran reports 
weakness in his left shoulder and arm, the evidence does not 
show that his diminished strength is more than moderate.  In 
fact, no loss of strength was demonstrated.  Despite 
complaints of pain, in February 2004, the examiner opined 
that there was no indication of any further loss of function 
due to pain, fatigue, weakness, or lack of endurance.  There 
were no flare-ups or significant objective evidence of 
painful motion such as edema, effusion, or instability.  The 
clinical evidence does not show evidence of any left upper 
extremity muscle atrophy of the either the triceps or 
shoulder.  Furthermore, there is no evidence of any adhesion, 
tendon, bone, joint, or nerve damage associated with the 
veteran's shell fragment wound of the left upper extremity.

As shown above, the veteran has no more than moderate 
disability affecting MG VI.  Thus, the criteria for a rating 
in excess of 10 percent for injury to MG VI are met.  As 
such, a higher rating on the basis of limitation of 
motion/painful motion is not warranted.  

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for residuals of the muscle 
injury to MG VI.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

ORDER

A 50 percent rating for generalized anxiety is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for shotgun pellet wounds to 
the left shoulder, moderate injury of MG VI with RFB, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


